Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 4 August 2020 have been accepted by Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Hulse (Reg. No. 48,473) on 30 May 2022.
The application has been amended as follows: 

1. (Currently Amended) A method for providing options for selection by a user, the method comprising: 
receiving a query sent from a user device to an online concierge system; 
querying an item database using the received query to retrieve a set of items matching the query; 
assigning each item of the set of items to a product category from a plurality of product categories based on a predefined taxonomy that maps items to product categories, wherein the assigning comprises receiving a set of queries from a plurality of customer user devices, pairing each of the set of queries with an item subsequently added to an online shopping cart, and determining a set of leaf categories of the taxonomy related to the paired items; [[and]]
inputting each item of the set of items into a prediction model, the prediction model comprising a machine learning model that is trained to predict a probability that the item is available at one or more third-party warehouse locations, wherein training the machine learning model comprises:
obtaining training data that describes, for each of a plurality of training examples, an item included in a previous order, whether the item in the previous order was picked, a warehouse location associated with the previous order, and a plurality of characteristics associated with the item, 
for a training example of the plurality of training examples, updating the machine learning model by: inputting the warehouse location and the plurality of characteristics associated with the item into the machine learning model, wherein the machine learning model generates a probability indicative of whether the item is available at the warehouse; computing a difference between the probability and whether the item in the previous order was picked; and updating the machine learning model based on the computed difference, and
repeating the updating until a confidence score associated with the probability that an item is available is above a threshold;
determining that a first product category has low availability based on the predicted probability that each of the items assigned to the first product category is available at one or more third-party warehouse locations; 
responsive to determining that the first product category has low availability, generating a generic item for the first product category; and 
sending a list of items responsive to the query from the online concierge system for display on the user device, the list of items including the generic item as one of the items.

2. (Cancelled).

3. (Original) The method of claim 1, wherein the taxonomy comprises a hierarchy of product categories, each product category related to a set of items on the online concierge system.

4. (Original) The method of claim 1, further comprising: 
determining a popular size of items in the first product category; 
retrieving prices for each item in the first product category based on the popular size; and 
selecting an interior price range from within a price range of the retrieved prices, a low end of the interior price range being a first percentile of the price range and a high end of the interior price range being a second percentile of the price range.

5. (Original)  The method of claim 4, further comprising: 
receiving an order of items from the user device, the order including the generic item as one of the items; and 
presenting, in a user interface of a second user device, the items in the order, the generic item associated with a maximum price based on the price range.

6. (Original) The method of claim 1, further comprising: 
receiving an order of the generic item; 
locating an item that matches the first product category of the generic item at the warehouse location, the item having a price; 
delivering the item to a user associated with the user device; and 
charging the price to the generic item to a user account associated with the user device.
7. (Original) The method of claim 1, further comprising: 
receiving an order of the generic item, the generic item associated with a price range; 
charging a preliminary price to a user account associated with the user device, the preliminary price within the price range; 
locating an item that matches the first product category of the generic item at the warehouse location, the item having a price within the price range; 
delivering the item to a user associated with the user device; and 
adjusting the charged preliminary price based on the price of the item.
8. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions that, when executed perform steps comprising:


, wherein the assigning comprises receiving a set of queries from a plurality of customer user devices, pairing each of the set of queries with an item subsequently added to an online shopping cart, and determining a set of leaf categories of the taxonomy related to the paired items; and 
, wherein training the machine learning model comprises:
obtaining training data that describes, for each of a plurality of training examples, an item included in a previous order, whether the item in the previous order was picked, a warehouse location associated with the previous order, and a plurality of characteristics associated with the item, 
for a training example of the plurality of training examples, updating the machine learning model by: inputting the warehouse location and the plurality of characteristics associated with the item into the machine learning model, wherein the machine learning model generates a probability indicative of whether the item is available at the warehouse; computing a difference between the probability and whether the item in the previous order was picked; and updating the machine learning model based on the computed difference, and
repeating the updating until a confidence score associated with the probability that an item is available is above a threshold;

responsive to determining that the first product category has low availability, 

9. (Cancelled).
10. (Original) The non-transitory computer-readable storage medium of claim 8, wherein the taxonomy comprises a hierarchy of product categories, each product category related to a set of items on the online concierge system.
11. (Currently Amended) The non-transitory computer-readable storage medium of claim 8, the steps further comprising: 



12. (Currently Amended) The non-transitory computer-readable storage medium of claim 11, the steps further comprising: 


13. (Currently Amended) The non-transitory computer-readable storage medium of claim 8, the steps further comprising: 




14. (Currently Amended) The non-transitory computer-readable storage medium of claim 8, the  steps further comprising: 





15. (Currently Amended) A computer system comprising: 
a computer processor; and 
a non-transitory computer-readable storage medium storage instructions that when executed by the computer processor perform actions comprising: 
receiving a query sent from a user device to an online concierge system; 
querying an item database using the received query to retrieve a set of items matching the query; 
assigning each item of the set of items to a product category from a plurality of product categories based on a predefined taxonomy that maps items to product categories, wherein the assigning comprises receiving a set of queries from a plurality of customer user devices, pairing each of the set of queries with an item subsequently added to an online shopping cart, and determining a set of leaf categories of the taxonomy related to the paired items; [[and]] 
inputting each item of the set of items into a prediction model, the prediction model comprising a machine learning model that is trained to predict a probability that the item is available at one or more third-party warehouse locations, wherein training the machine learning model comprises:
obtaining training data that describes, for each of a plurality of training examples, an item included in a previous order, whether the item in the previous order was picked, a warehouse location associated with the previous order, and a plurality of characteristics associated with the item, 
for a training example of the plurality of training examples, updating the machine learning model by: inputting the warehouse location and the plurality of characteristics associated with the item into the machine learning model, wherein the machine learning model generates a probability indicative of whether the item is available at the warehouse; computing a difference between the probability and whether the item in the previous order was picked; and updating the machine learning model based on the computed difference, and
repeating the updating until a confidence score associated with the probability that an item is available is above a threshold;
determining that a first product category has low availability based on the predicted probability that each of the items assigned to the first product category is available at one or more third-party warehouse locations; 
responsive to determining that the first product category has low availability, generating a generic item for the first product category; and
sending a list of items responsive to the query from the online concierge system for display on the user device, the list of items including the generic item as one of the items.
16. (Cancelled).
17. (Original) The computer system of claim 15, wherein the taxonomy comprises a hierarchy of categories, each category related to a set of items on an online concierge system.
18. (Original) The computer system of claim 15, the actions further comprising: 
determining a popular size of items in the first product category; 
retrieving prices for each item in the first product category based on the popular size; and 
selecting an interior price range from within a price range of the retrieved prices, a low end of the interior price range being a first percentile of the price range and a high end of the interior price range being a second percentile of the price range.

19. (Original) The computer system of claim 18, the actions further comprising: 
receiving an order of items from the user device, the order including the generic item as one of the items; and 
presenting, in a user interface of a second user device, the items in the order, the generic item associated with a maximum price based on the price range.
20. (Original) The computer system of claim 15, the actions further comprising: 
receiving an order of the generic item; 
locating an item that matches the first product category of the generic item at the warehouse location, the item having a price; 
delivering the item to a user associated with the user device; and 
charging the price to the generic item to a user account associated with the user device.

Reasons for Allowance
Claims 1, 3-8, 10-15 and 17-20 are allowed as amended/presented in above, and claims 2, 9 and 16 have been cancelled. The following is an examiner’s statement of reasons for allowance:
The closest prior art made of record is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2019/0236740 A1 to Rao et al. (“Rao”, cited in IDS filed 10 November 2021) teaches and discloses a “method for predicting inventory availability, involving receiving a delivery order including a plurality of items and a delivery location, and identifying a warehouse for picking the plurality of items. The method retrieves a machine-learned model that predicts a probability that an item is available at the warehouse. The machine-learned model is trained, using machine learning, based in part on a plurality of datasets. The plurality of datasets include data describing items included in previous delivery orders, whether each item in each previous delivery order was picked, a warehouse associated with each previous delivery order, and a plurality of characteristics associated with each of the items. The method predicts the probability that one of the plurality of items in the delivery order is available at the warehouse, and generates an instruction to a picker based on the probability. An instruction is transmitted to a mobile device of the picker.” (Rao: Abstract).

The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 8 and 15:
Claim 1 (and similarly claims 8 and 15) discloses:
A method for providing options for selection by a user, the method comprising: 
receiving a query sent from a user device to an online concierge system; 
querying an item database using the received query to retrieve a set of items matching the query; 
assigning each item of the set of items to a product category from a plurality of product categories based on a predefined taxonomy that maps items to product categories, wherein the assigning comprises receiving a set of queries from a plurality of customer user devices, pairing each of the set of queries with an item subsequently added to an online shopping cart, and determining a set of leaf categories of the taxonomy related to the paired items; 
inputting each item of the set of items into a prediction model, the prediction model comprising a machine learning model that is trained to predict a probability that the item is available at one or more third-party warehouse locations, wherein training the machine learning model comprises:
obtaining training data that describes, for each of a plurality of training examples, an item included in a previous order, whether the item in the previous order was picked, a warehouse location associated with the previous order, and a plurality of characteristics associated with the item, 
for a training example of the plurality of training examples, updating the machine learning model by: inputting the warehouse location and the plurality of characteristics associated with the item into the machine learning model, wherein the machine learning model generates a probability indicative of whether the item is available at the warehouse; computing a difference between the probability and whether the item in the previous order was picked; and updating the machine learning model based on the computed difference, and
repeating the updating until a confidence score associated with the probability that an item is available is above a threshold;
determining that a first product category has low availability based on the predicted probability that each of the items assigned to the first product category is available at one or more third-party warehouse locations; 
responsive to determining that the first product category has low availability, generating a generic item for the first product category; and 
sending a list of items responsive to the query from the online concierge system for display on the user device, the list of items including the generic item as one of the items.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 3-7, 10-14 and 17-20 each depend from one of allowable claims 1, 8 and 15, and therefore claims 3-7, 10-14 and 17-20  are allowable for reasons consistent with those identified with respect to claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. Hunter Wilder/Primary Examiner, Art Unit 3627